STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     January 14, 2016
               Plaintiff-Appellee,

v                                                                    No. 323952
                                                                     Ingham Circuit Court
WILLARD EUGENE PAYNE,                                                LC No. 14-000171-FH

               Defendant-Appellant.


Before: RONAYNE KRAUSE, P.J., and GADOLA and O’BRIEN, JJ.

PER CURIAM.

       Defendant, Willard Eugene Payne, was convicted by a jury of perjury, MCL 750.422, and
sentenced as a third-offense habitual offender, MCL 769.11, to 57 months to 30 years in prison.
He appeals as of right from his September 10, 2014 judgment of sentence. We affirm.

       This case arises out of a shooting in which defendant was the intended victim. Law
enforcement sought defendant’s cooperation as a witness against the shooter, but defendant
refused to cooperate. After failing to appear at the shooter’s preliminary examination despite
being under subpoena, defendant was arrested pursuant to a bench warrant. At the rescheduled
preliminary examination, defendant denied being present at the shooting. He was thereafter
charged with and convicted of perjury, MCL 750.422.

        On appeal, defendant’s sole argument is that his sentence violates the constitutional
prohibitions against cruel and unusual punishment, US Const, Am VIII, and cruel or unusual
punishment, Const 1963, art 1, § 16. Defendant did not raise this issue before the trial court.
Thus, it is unpreserved. People v Costner, 309 Mich. App. 220, 232; 870 NW2d 582 (2015).
Unpreserved constitutional issues are reviewed for plain error affecting a defendant’s substantial
rights. Id. “Plain error affects a defendant’s substantial rights when it affects the outcome of the
proceedings.” People v Ackah-Essien, ___ Mich App ___, ___; ___ NW2d ___ (2015) (Docket
No. 317411); slip op at 4, citing People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

               The United States Constitution prohibits cruel and unusual punishment.
       US Const, Am VIII. The Michigan Constitution prohibits cruel or unusual
       punishment, Const 1963, art 1, § 16, and “[i]f a punishment ‘passes muster under
       the state constitution, then it necessarily passes muster under the federal
       constitution.’ ” People v Benton, 294 Mich. App. 191, 204; 817 NW2d 599 (2011),


                                                -1-
       quoting People v Nunez, 242 Mich. App. 610, 618-619 n 2; 619 NW2d 916 (2007).
       [Costner, 309 Mich. App. at 232 (emphasis by Benton Court).]

“In determining whether a sentence is cruel or unusual we look to the gravity of the offense and
the harshness of the penalty, comparing the penalty to those imposed for other crimes in this
state as well as the penalty imposed for the same offense by other states and considering the goal
of rehabilitation.” People v Poole, 218 Mich. App. 702, 715; 555 NW2d 485 (1996).

        In People v Steanhouse, ___ Mich App ___, ___; ___ NW2d ___ (2015) (Docket No.
318329); slip op at 24, this Court held “that a sentence that fulfills the principle of
proportionality under [People v Milbourn, 435 Mich. 630; 461 NW2d 1 (1990)] and its progeny
constitutes a reasonable sentence under [People v Lockridge, 498 Mich. 358; 870 NW2d 502
(2015)].” Under Milbourn and its progeny, a sentence falling within the minimum range
specified by the advisory judicial guidelines was presumptively proportionate. People v
Kennebrew, 220 Mich. App. 601, 609; 560 NW2d 354 (1996) (“As a general rule, a sentence that
falls within the guidelines’ range is presumed to be neither excessive nor disparate.”); People v
Dukes, 189 Mich. App. 262, 266; 471 NW2d 651 (1991) (“Milbourn left intact the Court’s prior
observation, in People v Broden, 428 Mich. 343, 354; 408 NW2d 789 (1987), that sentences
falling within the recommended guidelines range are presumptively not excessively severe or
unfairly disparate.”). Further, as noted in People v Williams (After Remand), 198 Mich. App. 537,
543; 499 NW2d 404 (1993), citing People v Bullock, 440 Mich. 15, 40-41; 485 NW2d 866
(1992), where “sentences are not disproportionate in relation to the crimes, they are therefore not
cruel or unusual.”

         In this case, defendant acknowledges that his sentence is within the appropriate
sentencing guidelines range and, therefore, presumptively proportionate. Further, defendant has
failed to set forth a meritorious argument that would render the presumptively proportionate
sentence disproportionate. See People v Daniel, 207 Mich. App. 47, 54; 523 NW2d 830 (1994)
(concluding that the defendant had not cited “unusual circumstances that would overcome” the
presumption of proportionality). Defendant claims that in deciding his sentence, the trial court
impermissibly “focused” on a suggestive jailhouse telephone conversation between defendant
and a woman other than his pregnant fiancée. The trial court did note the fact that defendant,
despite purporting to be a “family man,” had discussed engaging in sexual relations with this
other woman upon his release. However, the trial court considered much more than this
telephone conversation. For example, it considered the fact that defendant was not “a candidate
for probation,” explaining how, despite having incarceration “hung over [his] head so that [he]’d
tell the truth,” defendant deliberately lied under oath. The trial court also considered the fact that
defendant remained involved in criminal activity despite having two prior felony convictions and
having been incarcerated and on probation and parole. Furthermore, the trial court recognized
that defendant has continually failed to tell the truth. It is also important to recognize that
defendant’s argument does not take into account the gravity of the underlying offense.
Defendant was convicted by a jury of perjury after failing to tell the truth under oath in the
preliminary examination of an individual with whom, according to several witnesses, he has a
history of violent confrontation, which resulted in the shooting of an innocent bystander in the
underlying offense.



                                                 -2-
        Additionally, defendant has failed to provide any argument or evidence demonstrating
that his sentence is constitutionally deficient in comparison to the penalties imposed for other
crimes in this state or for the same crimes in other states, Poole, 218 Mich. App. at 715, and this
Court need not do so for him, People v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291
(2001). In any event, the sentence in this case is similar to that imposed for like crimes in
Michigan, see, e.g., People v Ramos, 430 Mich. 544, 546; 424 NW2d 509 (1988) (imposing a
ten-to-fifteen-year prison sentence for a perjury conviction, although that conviction was
reversed based on the trial court’s failure to administer an oath); People v Peña, 224 Mich. App.
650, 652; 569 NW2d 871 (1997), mod in part, remanded in part, lv den in part on other grounds
457 Mich. 885 (1998) (imposing a two-to-five-year sentence for obstruction of justice as a non-
habitual offender), as well as perjury in other states, see, e.g., State v Crawford, 164 Wash App
617, 620; 267 P3d 365 (2011) (imposing a 62-month sentence for a perjury plea-based
conviction); State v LaRoche, 883 A2d 1151, 1157 (2005) (imposing a 10-year sentence for a
perjury plea-based conviction); Mosley v State, 820 So2d 395, 396 (2002) (imposing a five-year
sentence for a perjury conviction).

        Accordingly, because defendant has failed to establish that the presumptively
proportionate sentence was disproportionate, Daniel, 207 Mich. App. at 54, he has failed to
establish that the sentence imposed violated the constitutional prohibitions against cruel and
unusual punishment, US Const, Am VIII, and cruel or unusual punishment, Const 1963, art 1,
§ 16.

       Affirmed.



                                                           /s/ Amy Ronayne Krause
                                                           /s/ Michael F. Gadola
                                                           /s/ Colleen A. O’Brien




                                               -3-